[Cite as In re C.F., 2015-Ohio-4706.]

                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




IN RE: C.F. and C.F.                          :   APPEAL NOS. C-150454
                                                               C-150469
                                              :   TRIAL NO. F10-2777x

                                              :      O P I N I O N.

                                              :

                                              :



Appeals From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed in C-150469; Appeal dismissed in C-150454

Date of Judgment Entry on Appeal: November 13, 2015




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Elizabeth
Sundermann, Assistant Prosecuting Attorney, for Appellee Hamilton County
Department of Job and Family Services,

Timothy J. McKenna, for Appellant Mother,

Robert Adam Hardin, Guardian Ad Litem for C.F. and C.F.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




MOCK, Judge.

       {¶1}   Mother and father each appeal the Hamilton County Juvenile Court’s

judgment awarding permanent custody of their son and daughter to the Hamilton

County Department of Job and Family Services (“HCJFS”).

       {¶2}   HCJFS was granted temporary custody of C.F. (“C.F.1”) and C.F.

(“C.F.2”) in 2012 and 2013, respectively. In March 2014, HCFJS filed a motion to

modify temporary custody of the children to permanent custody. The children’s

paternal grandmother also filed a petition for custody of the children. Following a

trial before a juvenile court magistrate, paternal grandmother’s petition for custody

was denied, and permanent custody of the children was granted to HCJFS. Only

mother and father filed objections to the magistrate’s decision. Mother specifically

objected to the magistrate’s determination that the children could not be placed with

either parent within a reasonable time or should not be placed with either parent.

The trial court overruled these objections and adopted the magistrate’s decision

granting permanent custody of the children to HCJFS. Mother and father now

appeal.

                              Father’s Appeal Dismissed

       {¶3}   Although the father filed a notice of appeal from the trial court’s

judgment, he failed to file an appellate brief. Therefore, we dismiss the father’s

appeal numbered C-150454. See App.R. 18(C).

                                    Mother’s Appeal

       {¶4}   In her single assignment of error, mother contests the sufficiency and

weight of the evidence underlying the trial court’s judgment awarding permanent

custody to HCJFS.

                                             2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}   Under this assignment, mother argues that her parental rights should

not have been terminated or, in the alternative, that the trial court should have

granted paternal grandmother’s petition for custody. Because paternal grandmother

has not appealed the trial court’s judgment, we will not address mother’s arguments

with respect to the court’s denial of paternal grandmother’s petition for custody, as

mother does not have standing to raise them. “An appellant cannot raise issues on

behalf of an aggrieved third-party, particularly when that party could have appealed

the issue to protect [her] own interests.” In re T.W., 1st Dist. Hamilton No. C-

130080, 2013-Ohio-1754, ¶ 9.

       {¶6}   We now consider mother’s challenge to the termination of her parental

rights. A juvenile court may terminate parental rights and grant permanent custody

of a child to a children’s services agency if it finds by clear and convincing evidence

that (1) the child’s best interest would be served by a grant of permanent custody to

the agency, and that (2) one of the conditions enumerated in R.C. 2151.414(B)(1)(a)

through (e) has been met. R.C. 2151.414(B); In re W.W., 1st Dist. Hamilton Nos. C-

110363 and C-110402, 2011-Ohio-4912, ¶ 48. Clear and convincing evidence is that

evidence “which will produce in the mind of the trier of facts a firm belief or

conviction as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St.
469, 120 N.E.2d 118 (1954), paragraph three of the syllabus. An appellate court

should not substitute its judgment for that of the trial court when competent credible

evidence going to all the essential elements of the case exists. In re Wingo, 143 Ohio

App.3d 652, 758 N.E.2d 780 (4th Dist.2001).

                                  Best-Interest Factors

       {¶7}   In determining a child’s best interest, the court must consider “all

relevant factors,” including (1) the child’s interaction with the parents, relatives,

                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



foster caregivers, out-of-home providers, and any other person who may significantly

affect the child, (2) the wishes of the child, as expressed by the child or a guardian ad

litem, (3) the custodial history of the child, (4) the child’s need for legally secure

placement and whether that type of placement can be achieved without a grant of

permanent custody, and (5) whether any of the factors under R.C. 2151.414(E)(7)

through (11) apply. R.C. 2151.414(D)(1)(a) through (e).

       {¶8}   A review of the record demonstrates that there was sufficient evidence

to support a finding that it was in the best interest of the children to grant permanent

custody to HCJFS.     With respect to the children’s relationship with mother, C.F.1

and C.F.2 have never lived with mother. But mother did participate in supervised

visitation with the children, which ended when she was incarcerated. Mother has not

seen the children since her incarceration. Mother had been convicted of aggravated

assault of the children’s two older siblings in July 2013, and was incarcerated at the

time of the permanent-custody hearing. Although mother had completed most of the

recommended case-plan services prior to serving her prison term, the caseworker for

HCJFS testified that mother had been in the process of receiving mental-health and

substance-abuse treatment when she had been incarcerated, and because this

treatment had not been completed, mother still did not understand how her drug use

and mental-health issues affected her parenting and thus, she had not demonstrated

any “behavioral change.”

       {¶9}   With respect to the custodial history, the record shows that C.F.1 and

C.F.2 were removed from mother’s home when they were newborns. C.F.1 lived with

his paternal grandmother the first year of his life, but HCJFS removed him from

grandmother’s care after she allowed visitation with the child’s father, and after

grandmother became too ill to care for the child. C.F.2 was born with significant

                                               4
                      OHIO FIRST DISTRICT COURT OF APPEALS



medical needs, requiring the use of a feeding tube. C.F.1 and C.F.2 have been living

with the same foster family since January 2014, and that family has been successfully

meeting C.F.2’s medical needs for the past year. The foster parents wish to adopt the

children, but this cannot be done without a grant of permanent custody of the

children to HCJFS.

                               R.C. 2151.414(B)(1) Findings

         {¶10} As to the R.C. 2151.414(B)(1)(a) through (e) factors, the court found

that R.C. 2151.414(B)(1)(a) existed in this case. R.C. 2151.414(B)(1)(a) provides that a

court may not grant a children’s services agency permanent custody of a child

without first determining that the child cannot be placed with either parent within a

reasonable time, or should not be placed with either parent. In making such a

determination the court must find that at least one of the factors listed in R.C.

2151.414(E) has been established by clear and convincing evidence. In re Z.H., 1st

Dist. Hamilton Nos. C-150031 and C-150035, 2015 Ohio App. LEXIS 3136 (Aug. 12,

2015).

         {¶11} There is sufficient evidence in the record to support the trial court’s

finding. With respect to the father, he was facing criminal drug charges and he did

not complete any case-plan services. See R.C. 2151.414(E)(1).         With respect to

mother, she was incarcerated for an offense against the older siblings of C.F.1 and

C.F.2 at the time of the permanent-custody hearing. See R.C. 2151.414(E)(2).

         {¶12} Upon our review of the record, we hold that all of the court’s findings

as to the best-interest factors and the R.C. 2151.414(B)(1)(a) factor were supported by

sufficient evidence and were not against the manifest weight of the evidence. See In

re A.B., G.B., and J.B., 1st Dist. Hamilton Nos. C-150307 and C-150310, 2015-Ohio-

3247, ¶ 14-16; State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997).

                                               5
                       OHIO FIRST DISTRICT COURT OF APPEALS



Therefore, mother’s single assignment of error is overruled, and the judgment of the

trial court is affirmed in the appeal numbered C-150469. The appeal numbered C-

150454 is dismissed.


                                                                   Judgment accordingly.

HENDON, P.J., and CUNNINGHAM, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                6